Case 1:19-cv-00793-RP Document 1-2 Filed 08/08/19 Page 1 of 6

EXHIBIT B
1:19-CV-00793

 

DEFENDANT’S NOTICE OF REMOVAL PAGE7

 
Case 1:19-cv-00793-RP Document 1-2 Filed 08/08/19 Page 2 of 6

FILED
7/3/2019 4:55 PM
Elaine H. Cardenas
County Clerk
19-0965-C Hays County, TX
CAUSENO.
MARIA GALEAS, § IN THE COUNTY COURT
§
PLAINTIFF, §
§
VS. § AT LAW NO.
§
WALMART INC., §
§
DEFENDANT. § HAYS COUNTY, TEXAS

PLAINTIFF'S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:
NOW COMES MARIA GALEAS (hereinafter also called “Plaintiff}, complaining of
WALMART INC. (hereinafter called “Defendants”), and for cause of action respectfully shows the Court

the following:

IL.
DISCOVERY CONTROL PLAN LEVEL

1, Pursuant to RULES 169 and 190.2 of the TEXAS RULES OF CIVIL PROCEDURE, Plaintiff intends

that discovery be conducted under Discovery Level 2.

I.
PARTIES AND SERVICE

 

2. Plaintiff MARIA GALEAS is an individual whose address is 1970 Intrepid Drive, Buda, Texas
78610. The last three digits of her Texas driver's license number are 484. Plaintiff has not been issued a
Social Security number.

3. Defendant WALMART INC. is a duly incorporated Delaware corporation authorized to do
business and doing business in the state of Texas. Defendant WALMART INC, may be served with
process by serving registered agent CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201, Issuance of citation is requested at this time,

Page 1 of §

Galegs v, Walmart inc,
Plaintiff's Criginal Petition
Case 1:19-cv-00793-RP Document 1-2 Filed 08/08/19 Page 3 of 6

Il.
JURISDICTION AND VENUE

4, The subject matter in controversy is within the jurisdictional limits of this court. Venue in Hays
County is proper in this cause under SECTION 15.002(A)(1) of the TEXAS CIVIL PRACTICE AND REMEDIES

,
CODE because all or a substantial part of the events or omissions giving rise to this lawsuit occurred in

this county.
IV.
FACTS
5. On or about April 29, 2018, Plaintiff was a business invitee on premises owned or controlled by

Defendant WALMART INC. located at 690 Old San Antonio Road, Buda, Texas 78610. (Known as
“Store #4219" or the “Walmart Supercenter.”) At all times, Plaintiff was acting as a reasonable person
exercising ordinary care for her own safety and for the safety of others. A puddle or pool of liquid on one
the floor in one part of these premises posed an unreasonable risk of harm of which Defendant knew or
should have known. As a result of this unreasonable risk, Plaintiff fell and suffered the serious bodily

injuries and damages for which she now sues.

Vv,
EGLIGENCE — W IN

6. Upon the occasion in question, Defendant WALMART, INC. was negligent in at least the
following ways:
a. failing to keep premises reasonably safe for invitees;
b. failing to ensure that its employees corrected any dangerous conditions pertaining to slippery
substances on the floor;
c. failing to ensure that its employees gave warnings to the Plaintiff of the dangerous condition
poses by the slippery substance;
d. failing to adequately train its employees in locating, preventing, removing, and warning others
of dangerous conditions;

e. failing to adequately recruit employees who can locate, prevent, remove, and warn others of

Page 2 of S

dones v, Wal-Mart Stores Texas, LLC, et al,
Plaintiff's Original Petition
Case 1:19-cv-00793-RP Document 1-2 Filed 08/08/19 Page 4 of 6

dangerous conditions;

f. failing to adequately supervise its employees to ensure they are locating, preventing, removing,

and warning others of dangerous conditions;

g. failing to keep the premises free of dangerous conditions;

h. failing to adequately inspect the store to ensure its premises are free of dangerous conditions;

and

i. in all things, failing to act reasonably and with ordinary care under the same or similar

circumstances.

VI

DAMAGES FOR PLAINTIFF MARIA GALEAS

7. As a direct and proximate result of the occurrence made the basis of this lawsuit, Plaintiff

MARIA GALEAS was caused to suffer bodily injuries and to incur the following damages:

A.

Reasonable medical care and expenses in the past. These expenses were

incurred by Plaintiff for the necessary care and treatment of the injuries resulting
from the accident complained of herein and such charges are reasonable and were
usual and customary charges for such services in Williamson County, Texas;

B.

Reasonable and necessary medical care and expenses which will in all

reasonable probability be incurred in the future;

Cc.
D.
E.
F.

G,

Physical pain and suffering in the past;
Physical pain and suffering in the future;
Mental anguish in the past;

Mental anguish in the future; and

Past and future physical impairment.

Pursuant to RULE 47 of the TEXAS RULES OF CIVIL PROCEDURE, Plaintiff seeks monetary relief

of more than $100,000.00 but less than $200,000.00, including damages of any kind, penalties, costs,

expenses, pre-judgment interest, and attorney fees.

Goleas v, Walmart inc,
Plaintiff's Original Petition

Page 3 of 5
Case 1:19-cv-00793-RP Document 1-2 Filed 08/08/19 Page 5 of 6

.

Vit.
REQUESTS FOR DISCLOSURE

8. Pursuant to RULE 194 of the TEXAS RULES OF CIVIL PROCEDURE, you are requested to disclose,
within fifty ($0) days of service of this request, the information or material as set forth in TEXAS RULES
OF CiVIL PROCEDURE 194.2, A response to a request under RULE 194.2(f) is due according to RULE
195.2 of the TEXAS RULES OF CIVIL PROCEDURE.

9. The disclosures must be signed in accordance with TEXAS RULES OF CIVIL PROCEDURE, RULE
194.3, and delivered to the undersigned attorney. If you fail to comply with the requirements above, the
Court may order sanctions against you in accordance with the TEXAS RULES OF CIVIL PROCEDURE.

VIL
TRCP 193.7 NOTICE

10. Pursuant to TEXAS RULE OF CIVIL PROCEDURE 193.7, Plaintiff hereby gives notice of her intent to
use all documents produced by Defendant at the time of trial without need for further authentication.

IX.
DEMAND FOR JURY TRIAL

I. Pursuant to RULE 216 of the TEXAS RULES OF CIVIL PROCEDURE, Plaintiff hereby demands a jury

trial.

X.
PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff, MARIA GALEAS, respectfully prays
that the Defendant be cited to appear and answer herein, and that upon a final hearing of the cause,
judgment be entered for the Plaintiff against Defendant for damages in an amount within the jurisdictional
limits of the Court; together with pre-judgment interest (from the date of injury through the date of
judgment) at the maximum rate allowed by law; post-judgment interest at the legal rate, costs of court;
and such other and further relief to which the Plaintiff may be entitled at law or in equity.

Respectfully submitted,

By: Qo. OPN
John B. Abramowitz
Page 4 of 5

fol-Mart Stores Texas, i{C et of,
Plaintiffs Original Petition
Case 1:19-cv-00793-RP Document 1-2 Filed 08/08/19 Page 6 of 6

State Bar No. 2407382
john@justinian.com

Erik Walker

State Bar No. 00792104
erik@justinian.com
Dustin Fox
dustin@justinian.com
State Bar No. 24097704
Kevin Johnson

State Bar No. 24087805
kevin@justinian.com
JUSTINIAN & ASSOCIATES PLLC
8770 Research Boulevard
Austin, Texas 78758

Tel: (532) 980-0000

Fax: (512) 852-1980

Page S of S
a
Plaintiff's Original Petition
